--------------------------------------------------------------------------------


Exhibit (10)-ii


Summary of Terms For Company Contribution For Certain Participants in the 401(k)
Excess Program




On February 27, 2006, the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”) approved a one-time arrangement to make
limited contributions for the benefit of employees, including named executive
officers of the Company, participating in the 401(k) Excess Program (“Excess
Program”) under the Company’s non-qualified Executive Deferred Compensation
Plan.  The contributions were made as a technical correction in the
administration of the Excess Program.  As a standard feature of the Excess
Program, the Company made a matching contribution based on a percentage of the
employee’s salary and level of contribution into that program.
 
However, the Company determined that because changes in IRS regulations under
Internal Revenue Code Section 409A did not allow previously elected deferrals of
certain performance-based bonuses, affected employees would not be entitled to
receive the expected benefits of the Company matching contribution on those
deferrals.  In order to preserve the intended matching contribution, the
Compensation Committee authorized affected employees to receive Company
contributions into their Excess Program deferral accounts in the amounts they
would have received if the Company had been able to permit deferral of
performance-based bonus compensation into the Excess Program under their
elections.

